t c memo united_states tax_court susan na a k a sung hwa na petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in income_tax for p’s taxable_year arising from p’s alleged failure to report additional income from her business r also determined an sec_6662 accuracy- related penalty r computed p’s alleged unreported income on the basis of a bank_deposits analysis p contends that she held funds in the analyzed bank accounts as an agent or trustee for her supervisor and that she acted as a mere conduit for payments to and by her supervisor p contends that deposits of these funds do not represent income to her held p established by a preponderance_of_the_evidence that she received some of the deposits allegedly constituting unreported income as an agent trustee and or mere conduit but she failed to prove this theory for other deposits and must include these latter deposits in income held further because r determined that p derived the deposits she must include in income from her conduct_of_a_trade_or_business and because p failed to produce evidence to the contrary this income is subject_to self-employment_tax under sec_1401 and b held further p is liable for the sec_6662 and b negligence_penalty howard s fisher for petitioner sameera hasan and michael k park for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal tax_deficiency of dollar_figure for petitioner’s taxable_year after concluding that petitioner had underreported her income because respondent identified petitioner’s business as the source of the unreported income the determined deficiency consisted of both income and self-employment taxes respondent also determined a sec_6662 accuracy-related_penalty of dollar_figure the issues presented for decision are all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether petitioner failed to report dollar_figure of income for whether petitioner’s unreported income if any is subject_to self- employment_tax under sec_1401 and whether petitioner is liable for a sec_6662 accuracy-related_penalty with respect to any underpayment of income_tax for her tax_year findings of fact2 some of the facts have been stipulated and are so found when petitioner susan na filed her return and when she filed her petition she lived in los angeles california ms na speaks korean and has very limited english- language skills in their briefs the parties propose some findings_of_fact on the basis of statements made during the trial by respondent’s counsel by the court and by ms na outside of her testimony as counsel should be well aware the court may rely solely on the evidentiary record in making its findings_of_fact we disregard statements not formally in evidence see generally rule although counsel for ms na entered an appearance after the trial and represented her on brief she appeared at trial pro_se accompanied by an interpreter don row respondent’s counsel represented that mr row holds a law degree and so sought to use a different interpreter jean rhee an internal_revenue_service irs revenue_agent who is also fluent in korean the court permitted each party to use its own interpreter with each interpreter offering a check on the accuracy of the other’s translation in only two instances did either translator allege a mistranslation by the other one alleged mistranslation relates to a disputed fact and is addressed below see infra note the other was acknowledged and corrected during ms na worked at artnouveau city usa inc artnouveau doo young choi owned and operated artnouveau and another company artmonde llc artmonde artnouveau paid ms na a specified amount monthly she performed services on the company’s premises and mr choi established her working hours for tax purposes artnouveau reported compensation paid to ms na on form 1099-misc miscellaneous income which mr choi delivered to her i tax_return ms na timely filed her form_1040 u s individual_income_tax_return patrick chyun prepared that return mr chyun who holds bachelor of science degrees in both economics and accounting has practiced as a certified_public_accountant c p a since at the time of trial in date he had been preparing ms na’s annual federal_income_tax returns for more than years ms na’s federal_income_tax return reported her occupation as real_estate sales the appended schedule c profit or loss from business identified her p rincipal business or profession as o ffices of real_estate agents brokers the return reported income from the following sources in the following amounts taxable interest_income of dollar_figure gambling winnings of dollar_figure and net business income of dollar_figure in or more years of preparing ms na’s annual tax returns mr chyun never reported her receipt of any gambling winnings other than in in mr chyun’s experience ms na never reported more than dollar_figure of annual gross_income other than in a interest_income as reported on schedule b interest and ordinary dividends ms na received taxable interest_income from hanmi bank during she held two accounts at hanmi bank hanmi bank accounts a checking account account and a money market account account the account agreements under which ms na opened these accounts provided that she was their sole owner and that she alone had signature_authority on them ms na had no other bank accounts in b gambling winnings along with other documents necessary to prepare her tax_return ms na presented mr chyun with a series of forms w-2g certain gambling winnings from various las vegas and california casinos casinos issue these forms when a person wins more than dollar_figure at one time mr chyun reported ms na’s gambling winnings as other income on line of form_1040 on schedule a itemized_deductions mr chyun deducted gambling_losses equal to the reported winnings c business income as part of ms na’s return mr chyun prepared schedule c because ms na had received a form 1099-misc from artnouveau mr chyun reported on schedule c ms na’s gross_receipts of dollar_figure deducted her claimed expenses and computed ms na’s net business income as dollar_figure mr chyun transferred that figure to page of ms na’s form_1040 ii return examination in date irs revenue_agent m bolden ra bolden began examining ms na’s tax_return as part of her examination ra bolden prepared summaries and analyses of deposits into account and account a deposits ra bolden computed total deposits into account and account as respectively dollar_figure and dollar_figure ra bolden’s bank_deposits respondent did not disallow ms na’s claimed loss deduction in the notice_of_deficiency the additional gross_income determined in the notice apparently has nothing whatsoever to do with ms na’s reported gambling income and losses analysis reflects that ms na received these deposits from the following sources in the following amounts source account account angie h in artnouveau cash chase auto finance chul and shelly kim doo young choi eric and mihwa mekus hanmi bank jk worldwide enterprise koram consulting lee gi cheol newkoa llc pixma inc prima escrow account --- account dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure --- --- --- --- --- dollar_figure ra bolden analyzed only deposits into ms na’s accounts if she computed totals by payor respondent did not introduce these computations into evidence the court independently scrutinized the bank records introduced into evidence and computed the amounts of deposits by payor and debits by payee that appear in the following tables we have provided in the appendixes the spreadsheets that underpin those computations and that support our factual findings and legal conclusions saehan bank sunmin kim unknown and deposits voyager indemnity insurance total deposits --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- dollar_figure all deposits consisted of checks with three exceptions first lee gi cheol wired dollar_figure to ms na’s checking account on date and mr choi wired dollar_figure to her money market account on date second the source cash refers to cash deposits and third when transferring funds between her accounts ms na sometimes used an internal hanmi bank withdrawal slip or electronically transferred the money when ms na deposited a dollar_figure check from ms in on date she received dollar_figure cash back for a net deposit of dollar_figure ra bolden did not include the dollar_figure cash in her calculation of ms na’s unreported income so we likewise omit that amount here ms na deposited numerous checks from artnouveau into her accounts many of these checks were made out to cash or had blank payee lines but others were made out to ms na on each of feb mar apr and may and may june july july and date ms na deposited a dollar_figure check from artnouveau in nearly all instances these checks were made out to her by name on each of aug and sept and and oct and she deposited a dollar_figure check from artnouveau made out to her on each of nov and and dec and she deposited a dollar_figure check from artnouveau made out to her these relatively regular payments are consistent with ms na’s testimony that she received a salary or monthly basis at certain amount from artnouveau one dollar_figure cash deposit occurred in so ra bolden classified this deposit as nontaxable see infra p ms na deposited a single dollar_figure check from pixma inc the payee line of which was blank into account on date that check bounced on date ms na deposited a single dollar_figure check from jk worldwide enterprise inc the payee line of which was blank into account on date the check bounced five days later on date ms na deposited a dollar_figure check from mr choi written to cash into account the following day that check also bounced ra bolden nevertheless included these three deposits in calculating ms na’s unreported income day of each month hanmi bank paid ms na interest on her money market account on the last b debits ms na made payments from account and account by check direct debit wire transfer or withdrawal slip to the following recipients in the following aggregate amounts payee account account angie h in artmonde artnouveau belle collection blank payee illegible from stub cash payee illegible from stub chase computer on-site services credit card provider unknown deluxe check downtown motors doo young choi eun mi kwon gui gui gu gu hampshire place apartments han som hanmi bank account account dollar_figure --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure --- --- dollar_figure --- --- --- --- dollar_figure helio hyo sang kim international watches joon ha kim kwang ja yoo l a department of water power media master mega diamond sec_1 mercedes benz onyx diamonds oscar cervantes pitney bowes richard suh saade diamonds safeco insurance south coast helicopters standard parking t-mobile unknown verizon wireless young ran lee total payments - - dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- dollar_figure --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- dollar_figure --- dollar_figure dollar_figure mega diamonds corp cashed a check made out to cash because these debits appear on ms na’s monthly bank statements but no canceled checks in evidence match with them we cannot determine the payees’ identities the parties’ joint exhibits include copies of many canceled checks from both of ms na’s accounts at trial ms na offered exhibit 16-p which we admitted and which included several additional canceled checks as well as duplicates of others already in evidence collectively however the exhibits omit many checks listed on ms na’s bank statements these totals exclude debits for returned checks and associated fees as well a sec_3 miscellaneous fees that appear on ms na’s bank statements c income in computing ms na’s income on the basis of the bank_deposits analysis ra bolden reduced ms na’s gross_receipts as follows total deposits checks written to artnouveau nontaxable deposits inter-account transfers interest_income net deposits account dollar_figure big_number big_number big_number --- big_number account dollar_figure big_number --- big_number big_number big_number ms na deposited a dollar_figure check dated date from angie in the memo line on the check indicates that the amount represented a loan ra bolden classified this amount as nontaxable ra bolden also classified as nontaxable deposits made in tax years and that appeared along with deposits on bank statements for date and date and so had been initially included in her total ms na properly reported this interest_income on her return ra bolden debited checks ms na wrote to artnouveau because ra bolden determined that ms na worked for artnouveau and thus had a business relationship with the company and audited artnouveau’s return and determined that it had included these amounts in its income ra bolden did not audit mr choi’s return because she was not able to find him ra bolden did not audit artmonde on the basis of the bank_deposits analysis ra bolden calculated ms na’s gross_receipts as dollar_figure and concluded that ms na had failed to report dollar_figure of business income unreported deposits iii deficiency_notice respondent mailed ms na a notice_of_deficiency on date in the notice respondent determined a dollar_figure adjustment to ms na’s reported income because ra bolden believed that ms na worked for artnouveau as a real_estate agent and that she earned sales commissions respondent classified the additional income as schedule c gross_receipts subject_to self-employment_tax respondent calculated deficiencies in income and self-employment taxes of respectively dollar_figure and dollar_figure for a total deficiency of dollar_figure respondent also determined a sec_6662 accuracy-related_penalty of on date ms na signed form_872 consent to extend the time to assess tax extending the period for assessment as to her tax_year to date respondent computed ms na’s income and self-employment_tax liabilities as respectively dollar_figure and dollar_figure on her tax_return ms na computed and reported her income and self-employment_tax liabilities as respectively dollar_figure and dollar_figure dollar_figure on the basis of in the alternative negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement ms na timely petitioned this court on date for redetermination of the deficiency and the penalty and we tried her case on date opinion this case requires that we decide a narrow issue the parties do not dispute the amounts deposited into ms na’s accounts or the expenditures made with them they disagree only as to the source and consequent character taxable or nontaxable of these deposits we must decide that issue on a spartan record principally by judging the credibility of the non-english-speaking petitioner’s brief trial testimony the stakes are relatively high we must redetermine ms na’s liability for tax and a penalty that cumulatively exceed her typical annual income by more than because we have no reason to deem ms na’s testimony untruthful because other evidence in the record corroborates that testimony and because respondent offered no contrary evidence we find for the most part for petitioner i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving the determination improper rule a 290_us_111 because of the difficulty inherent in proving a negative a somewhat different rule applies where the commissioner determines that a taxpayer received unreported income 596_f2d_358 9th cir rev’g 67_tc_672 in such cases before the commissioner may rely upon the presumption of correctness he must as a threshold matter offer some substantive evidence showing that the taxpayer received income from the charged activity id pincite if the commissioner provides a minimal evidentiary foundation for his determination the burden_of_proof shifts to the taxpayer 116_f3d_1309 n 9th cir accord 92_tc_661 at this second stage the taxpayer must endeavor to this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 10th cir when she filed her petition ms na lived in california a state within the jurisdiction of the court_of_appeals for the ninth circuit so we will follow decisions of that court see sec_7482 rebut the presumption in favor of the commissioner’s determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 774_f2d_932 9th cir ms na contends that respondent failed to satisfy his threshold burden she relies on decisions of this court and the federal courts of appeals that she asserts require not merely evidence that a taxpayer received money or property but also evidence that the money or property belonged to the taxpayer and emanated from a taxable source first ms na cites 743_f2d_670 9th cir aff’g tcmemo_1982_666 in which the court held that the presumption of correctness applied because the taxpayers admitted their ownership of the asset that wa s the basis of the deficiency ms na also relies on 87_tc_609 aff’d without published opinion 827_f2d_774 11th cir in which we held the commissioner’s threshold obligation satisfied by evidence showing that the taxpayer had in his possession cash in the amount of dollar_figure which he attempted to use in the purchase of marijuana ms na charges that here in contrast she has not admitted and respondent introduced no evidence to show that she had an ownership_interest in the funds deposited into her accounts ms na’s authorities do not support the distinction she attempts to draw in schad we did not require the government to prove that the cash in the taxpayer’s possession was his or that he had attempted to buy marijuana for himself rather the taxpayer’s possession and attempted disposition of the funds sufficed to shift the burden to the taxpayer see id pincite schad also illustrates that the taxpayer need not admit an ownership_interest in the asset that is the basis of the deficiency as occurred in delaney for the commissioner to satisfy his threshold burden here uncontroverted evidence establishes the amounts deposited into and expenses paid from account and account the parties have stipulated that these accounts were opened and operated pursuant to account agreements under which ms na and ms na alone owned the accounts and had signature_authority on them it is undisputed that ms na held title to the hanmi bank accounts and disposed of funds in those accounts by writing checks to third parties these facts constitute a minimal evidentiary foundation for respondent’s determination that ms na received unreported income see weimerskirch v commissioner f 2d pincite second ms na points to weimerskirch v commissioner f 2d pincite in which the court_of_appeals faulted the commissioner for failing to offer evidence linking weimerskirch to the sale of narcotics or to the sale of heroin the activities from which the commissioner contended the taxpayer had received unreported income see also rapp v commissioner f 2d pincite defining the commissioner’s initial burden to require the introduction of some evidence linking the taxpayer with income-producing activity ms na asserts that respondent offered no evidence that she earned the moneys deposited into her account such that they would be taxable to her as income even assuming arguendo that respondent failed to tie the unreported deposits to any income-producing activity this failure would not be fatal congress specified no particular methods or evidentiary burdens on the commissioner when choosing a method for reconstructing a taxpayer’s income palmer f 3d pincite rather respondent may employ any reasonable method see petzoldt v commissioner t c pincite see also palmer f 3d pincite method need only be rationally based the use of the bank_deposits method for computing unreported income has long been sanctioned by the courts 102_tc_632 accord 96_tc_858 aff’d f 2d 2d cir see also weimerskirch v commissioner f 2d pincite listing the taxpayer’s bank_deposits as one means by which the commissioner could have attempted to substantiate the charge of unreported income the method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income clayton v commissioner t c pincite the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge but need not identify a likely source_of_income id pincite bank_deposits are prima facie evidence of income and the taxpayer has the burden of showing that the commissioner’s determination is incorrect id pincite ra bolden employed the bank_deposits method to reconstruct ms na’s income ra bolden prepared schedules listing all checks currency and wire transfers deposited in account and account she eliminated all interaccount transfers and to the extent of her knowledge all deposits that ms na had otherwise reported on her return such as interest_income paid_by hanmi bank ra bolden further reduced ms na’s total deposits for certain checks paid ms na asserts that respondent failed to take into account a nontaxable source of other deposited funds--namely mr choi--and that respondent could have analyzed mr choi’s and his companies’ bank accounts but chose not to do so the record reflects that ra bolden sought to audit mr choi’s return but was continued to artnouveau apparently concluding that these deposits were nontaxable to ms na because artnouveau included them in income ra bolden thus followed the precise steps we sanctioned in clayton in reconstructing ms na’s income this method was reasonable and respondent was not obliged to offer proof of a likely source because we conclude that ra bolden’s bank_deposits analysis satisfied respondent’s threshold evidentiary burden respondent’s determination of unreported income is entitled to the presumption of correctness the burden_of_proof rests with ms na continued not able to find him on brief ms na protests that respondent should have interviewed mr choi in korea where respondent knew mr choi was our precedent does not require that respondent doggedly chase down every lead to exhaustion in an effort to eliminate receipts from nontaxable sources see 96_tc_858 where the commissioner used the bank_deposits method to reconstruct income noting that he was not obliged to follow any ‘leads’ suggesting that the taxpayers might have some deductible expenses aff’d 959_f2d_16 2d cir we deem ra bolden’s efforts to find mr choi rather cursory she determined he was not in the united_states on the basis of a single news article found through an internet search however the parties advised the court that mr choi is not a u s resident for tax purposes and there is no evidence in the record that mr choi filed a u s federal_income_tax return that ra bolden could have audited ii unreported income the parties offer differing explanations of the source and nature of the unreported deposits into ms na’s accounts in respondent’s version the unreported deposits are taxable_income from personal services ms na rendered in conducting a real_estate business in ms na’s version the unreported deposits are nontaxable because the money was never hers she received and disbursed the funds as an agent or trustee or as a mere conduit for mr choi if we accept respondent’s version of the facts the unreported deposits constitute income if we accept ms na’s version they do not a the law sec_61 defines gross_income as all income from whatever source derived exclusions from this sweeping definition must be narrowly construed 515_us_323 but i t is well settled that the mere receipt and possession of money does not by itself constitute taxable_income 208_f2d_430 6th cir aff’g in part rev’g in part on other grounds and remanding 11_tcm_274 in particular the realization requirement circumscribes the broad scope of sec_61 to undeniable accessions to wealth over which the taxpayer ha s complete dominion 348_us_426 hence if a taxpayer receives funds subject_to a consensual recognition express or implied of an obligation to repay them or subject_to restriction s as to their disposition the funds may not constitute income to the taxpayer see 366_us_213 in such cases the taxpayer lacks ‘actual command over the property taxed--the actual benefit for which the tax is paid’ see id quoting 281_us_376 consequently w e accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 aff’d 492_f2d_286 7th cir the commissioner has applied this rule in various factual contexts see eg revrul_67_47 1967_1_cb_9 holding that where a principal was obliged to repay sums received from his exclusive sales agent as a security deposit to insure the agent’s performance under the terms of a contract provided that the agent so performed the sums were not income to the principal revrul_65_282 1965_2_cb_21 holding that where attorneys’ contracts with a legal aid society obliged them to turn over all legal fees they received they immediately turned payments over to the society and they received no direct or indirect benefits from the fees the fees were not income to the attorneys revrul_59_92 1959_1_cb_11 holding that where a pathologist received grant funds subject continued our opinion in 14_tc_965 illustrates this rule there bottlers that purchased the seven-up co ’s syrup paid a dollar_figure per gallon premium to cover the costs of a national advertising program administered by the company id pincite the commissioner construed these payments as income to the seven-up co but after examining the facts and circumstances including written and unwritten agreements among the parties we reached the opposite conclusion id pincite we found determinative the intention of all parties concerned that these contributions be used to acquire national advertising for the 7-up bottled beverage and for that purpose only and that the company was to be a conduit for passing on the funds contributed to the advertising agency which was to arrange for and supply the national advertising id pincite consistent with these intentions the seven-up co spent the premium payments on national advertising did not use them for general corporate purposes treated the amounts on hand on its books as a liability to the bottlers and considered itself merely as a trustee handling the bottlers’ continued to the obligation to expend them for their earmarked purposes and derived no economic benefit from the funds the funds were not income to the pathologist money id pincite because the seven-up co had served as a mere conduit for the funds the premium payments were not income id pincite we addressed an important corollary to the mere conduit rule in 55_tc_761 aff’d 456_f2d_255 5th cir there on facts very similar to those in seven-up co we held that the taxpayer a corporation formed by florida ford dealers to unify and standardize their advertising and other promotional efforts held as a trustee the funds it received from the dealers via the ford motor co and directly from the ford motor co id pincite we explained while it is true that strictly speaking the funneling of funds to advertising is not the equivalent of the flow of water through a conduit the utilization of this analogy shows that an intermediary may be employed as a depository for funds in trust which are destined for an ultimate use that is specified within defined limits the benefit profit or gain is not to accrue to the intermediary but rather to some other entity the fact that no benefit profit or gain accrues to advertising as an entity along with the fact that a_trust relationship does exist is the primary reason for exclusion of the funds from gross_income id pincite see also 67_tc_333 excluding from income advances received from member florists that could be applied only for specified purposes notwithstanding that portions were allocated to the taxpayer’s overhead expenses 5_tc_691 excluding from income moose lodges’ share of slot machine proceeds collected by the machines’ operator and remitted to the state association on the individual lodges’ behalf shaara v commissioner continued in sum our opinions teach that if a taxpayer receives and disburses funds strictly as an intermediary for transactions between other parties and receives no material benefit from the funds the taxpayer need not include the funds in his or her gross_income whether we should apply this rule to exclude from ms na’s gross_income the unreported deposits into her hanmi bank accounts turns on the probative value and weight of her evidence concerning her status as a mere intermediary and her lack of benefit from the funds b the evidence at trial mr chyun and ms na testified for petitioner and ra bolden testified for respondent the parties entered into a stipulation of facts and concurrently stipulated joint exhibits during her case in chief ms na offered and we admitted exhibit 16-p which consists of statements for and canceled checks written on the hanmi bank accounts during some but not all of which are duplicates of statements and checks already in evidence a stub for the dollar_figure check ms na continued tcmemo_1980_247 40_tcm_643 excluding from income kickback funds received as an intermediary in a public corruption scheme respondent’s counsel confirmed that petitioner had shown her the exhibit before trial and she represented that all of the checks and bank statements were continued received from newkoa llc bearing a handwritten note and a schedule prepared by ms na for trial which she contends summarizes the payments she made on behalf of mr choi ms na’s evidence a ms na’s testimony ms na testified that mr choi was her employer and that he prescribed her working hours and assigned her a desk in artnouveau’s offices ms na repeatedly emphasized that mr choi as her employer instructed her to make certain deposits into her accounts and to write certain checks from her accounts ms na indicated that her financial situation was poor and that she felt she had to follow mr choi’s instructions to keep her job continued duplicative respondent assumes on brief that we excluded these documents in their entirety but the transcript and the court’s records reflect that we declined to admit only two hearsay declarations originally submitted as part of the exhibit we have since determined that some of the canceled checks in exhibit 16-p such as the dollar_figure check dated date and payable to the order of south coast helicopters were not included in the joint exhibits so we consider these checks along with ms na’s other bank records ms na testified to how mr choi used her accounts for deposits related to his business activities for example he told newkoa llc the counterparty on a refund option agreement to make its dollar_figure check payable to ms na mr choi told ms na to deposit the newkoa check into her account and then give it back so she made the deposit and then refund ed the money to him on another occasion mr choi gave ms na funds to deposit and instructed her to then write a check to artmonde ms na also described how mr choi directed outflows of money from her accounts at mr choi’s direction she paid vendors from whom he had purchased jewelry rings and other expensive items she also made payments on mr choi’s mercedes benz although ms na does not like to gamble on mr choi’s instructions she obtained a player’s card and gave it to him to use in addition to traveling with mr choi on business trips with other employees she accompanied him when he gambled mr choi spoke no english whereas ms na can speak limited casual language in english so she would sit beside him when he played ms na would withdraw funds from her accounts for mr choi’s use during his gambling outingsdollar_figure at respondent’s counsel’s request ms rhee rather than mr row translated for ms na when respondent’s counsel cross-examined her the following colloquy ensued ms hasan did you use the funds in your accounts to gamble with mr choi ms rhee she says it’s true because he deposit sic his money to my account her account so i withdrew his money which was in my account withdrew that and we gambled but that was his money mr row no that was wrong ms hasan objection -- mr row no no ms hasan -- your honor the court wait wait mr row that was wrong translation she never said you know we gambled together he gambled himself mr row she said that’s true it’s true i did not gamble he -- he gambles i sit by him we substitute mr row’s name for ms na’s before the last-quoted statement even though the transcript attributes this statement to ms na because the court continued b ms na’s exhibit as part of exhibit 16-p ms na provided a schedule summarizing amounts she claims she paid from mr choi’s funds in her accounts at mr choi’s direction the schedule reflects total funds attributable to mr choi of dollar_figure ms na testified and her schedule reflects that she paid back to mr choi dollar_figure from account and dollar_figure from account page sec_2 through of exhibit 16-p which are fastened together into two packets consist of the newkoa check canceled checks deposited into or written on account including checks written to mr choi or to cash and monthly statements for continued reporter regularly used this convention throughout the transcript where mr row translated into english statements ms na made in korean and the court recalls hearing mr row not ms na make this statement because ms rhee did not defend her translation or contest mr row’s the court can only assume that she must have agreed she had erred we therefore do not construe ms na’s testimony as an admission to having gambled alongside mr choi as we have explained see supra note most of exhibit 16-p duplicates matter already in the record because some pages of exhibit 16-p do not appear in other exhibits however and for consistency we refer to page numbers within exhibit 16-p only the information printed on the back of the newkoa check reflects that the check was deposited into account not account on date ms na’s bank records do not disclose a corresponding dollar_figure check or other debit from account ms na did withdraw dollar_figure from account on date but she did not identify this withdrawal on exhibit 16-p as having been made on mr choi’s behalf account bearing inter alia annotations to the effect that ms na made payments on mr choi’s credit card the amounts total dollar_figure page sec_29 through of exhibit 16-p consist of canceled checks written on and withdrawal slips for account payees on the checks include mr choi hanmi bank various jewelers and downtown motors other checks are written to cash the amounts total dollar_figure ms na further testified and her schedule reflects that she paid back to artmonde dollar_figure from account pages through of exhibit 16-p which are stapled together consist of two canceled checks written on account and monthly statements for account one of which lists the two canceled checks one dollar_figure check is payable to artmonde and the other dollar_figure check is payable to cash for wire ms na testified and her schedule reflects that per mr choi she wired dollar_figure to korea from account page sec_22 through of exhibit 16-p which are stapled together consist of two canceled checks from prima escrow inc totaling dollar_figure a monthly statement for account reflecting those checks’ deposit on date and outgoing wires the same day totaling dollar_figure records of wire transfers to three individuals’ bank accounts at least one of which was held at a bank in seoul korea that apparently correspond to the wires listed on the bank statement and a withdrawal slip for account dated date for dollar_figure finally ms na testified and her schedule reflects that per mr choi she paid dollar_figure of office expenses for artnouveau from account page sec_52 through of exhibit 16-p consist of canceled checks written on account and monthly statements for account on which certain direct debit payments from the account have been highlighted payees on the checks include inter alia a computer services company the los angeles department of water and power a parking company and on a single check on which the memo line reads rent hampshire place apt on many of the checks however the payee line is blank payees on the direct debits include inter alia mobile telecommunications service providers eq hampshire pl and one or more credit card providers the check amounts and the highlighted debit amounts together total dollar_figure the addition of two further unhighlighted credit card payments listed on ms na’s account statements would bring the total to dollar_figure exhibit-16p is not meticulously annotated or organized in addition to the unhighlighted credit card payments that evidently constituted part of ms na’s total for office expenses some payments to verizon wireless and eq hampshire pl are highlighted but others are not further one of the payments ms na identified as an office expense paid on mr choi’s behalf with his funds in the amount of dollar_figure occurred in that payment cannot have been made with continued in sum exhibit 16-p aligns with and provides granular detail for ms na’s version of events in her testimony she claimed that many deposits into and debits from her hanmi bank accounts were attributable to mr choi he either gave her money to deposit or directed third parties to remit to ms na payments that were due to him or his companies he then directed ms na’s disposition of those funds exhibit 16-p purports to identify specific payments that ms na made at mr choi’s direction lending support to her trustee conduit theory testimony by mr chyun ms na’s longtime c p a also lends credence to ms na’s story c mr chyun’s testimony according to mr chyun during the more than years in which he had prepared ms na’s federal_income_tax returns as previously noted she had never reported more than dollar_figure of annual gross_income other than in nor to mr chyun’s knowledge had she ever received income from gambling winnings other than in after ms na gave him her forms w-2g for he asked continued funds ms na received as a conduit for mr choi during the tax_year considering that ms na prepared the exhibit in the two-day period between the calendar call and trial without assistance from counsel we will not give disproportionate weight to these minor inconsistencies in her presentation conversely however we will not speculatively treat as having been made on behalf of mr choi deposits or payments other than those ms na has specifically identified hence we will not classify the additional verizon or eq hampshire pl payments as conduit flows that would reduce ms na’s taxable_income her about them because the total amount of the gambling income was a kind of a very extraordinary number based on her prior tax_return pattern ms na explained that the gambling winnings were from her boss who had asked ms na to provide her own social_security_number to the casinos according to mr chyun ms na told him that mr choi had pressured her and that she felt she had no choice the court found mr chyun’s testimony credible and consistent with ms na’s version of events d ms na’s bank records careful scrutiny of ms na’s bank records reveals a pattern consistent with ms na’s explanation for the unreported deposits coupled with her testimony the records strongly suggest that mr choi frequently funneled money through ms na’s accounts many deposits correlate with checks written contemporaneously with those deposits for identical or nearly identical amounts a large sum of money would flow in and then almost immediately flow back out we offer a few examples to illustrate this pattern account check date payor artnouveau artnouveau artnouveau artnouveau artnouveau deposit amount dollar_figure big_number big_number big_number big_number check date payee mr choi belle collection gui gui gu gu onyx diamonds int’l watches artnouveau big_number hanmi bank account deposit date payor artnouveau artnouveau saehan bank saehan bank mr choi artnouveau artnouveau artnouveau mr choi deposit amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number debit date payee mr choi cash cash mr choi cash for wire artmonde richard suh cash hanmi bank big_number big_number big_number big_number big_number big_number debit amount dollar_figure big_number big_number big_number big_number big_number debit amount dollar_figure big_number big_number respondent’s evidence17 a exhibit 4-j during her examination of ms na’s return ra bolden received a letter dated date and signed by ms na in pertinent part the body of the letter reads as follows i had large amounts of checks deposited into my checking account from artnouveau city usa inc and doo young choi major shareholder of artnouveau city usa inc however all those deposits were withdrawn from his capital_account from the corp and i either cashed the checks for him or we used the funds for gambling related expenses such as seed money and travel_expenses on its face the letter both supports and contradicts ms na’s testimony the letter accords with her contention that many of the unreported deposits into her accounts were of mr choi’s funds but it suggests that along with mr choi ms na made use of those funds for gambling and travel to the extent of this latter suggestion the letter undermines ms na’s credibility but although ms na signed the letter she testified that she did not write it rather she explained mr qua whom she believed to be a former irs revenue exhibits 1-j 2-j and 7-j are respectively ms na’s form_1040 her form_872 for the same tax_year and the notice_of_deficiency exhibits 3-j and 8-j through 13-j consist of ra bolden’s bank_deposits analysis and the underlying bank records these exhibits speak for themselves and we have integrated them into our findings_of_fact we will not revisit them here agent and who assisted her during some portion of the audit wrote the letter at her request because of her poor english reading and writing skills on the basis of ms na’s evident difficulty with english we find this explanation plausible after mr row translated the letter for her ms na protested that the pronoun we in the excerpted paragraph should be changed to he --a one-letter modification that would render the letter wholly consistent with ms na’s story especially considering that respondent’s translator apparently may have mistranslated he as we during the trial see supra note we find it plausible that mr qua made a similar error b exhibits 5-j and 6-j ms na signed account agreements with hanmi bank upon opening account and account the agreements identify ms na as the sole owner of and authorized signatory on the accounts artnouveau maintained its own bank accounts as did mr choi so neither the company nor the owner had any obvious business need to funnel money through a worker’s accounts however neither the handwritten annotations on the agreements presumably made by a hanmi bank employee reflect that account and account were closed in two years after the tax_year at issue on a stamped line for reason the handwritten annotations read moving faraway sic and not used these facts bear no obvious relevance to ms na’s income and as respondent made no attempt at trial or on brief to connect the dots we will afford them little weight contents of the account agreements nor the fact that artnouveau and mr choi had separate bank accounts is at all inconsistent with ms na’s version of the facts c ra bolden’s testimony respondent contends that ms na was a licensed real_estate agent who conducted business with and earned commissions through artnouveau and respondent offered ra bolden’s testimony to support this contention after sketching the process she followed in her bank_deposits analysis ra bolden testified that she had determined that ms na was in real_estate sales on the basis of ms na’s schedule c and her initial interview with ms na ra bolden’s understanding was that ms na would get clients or people investors and try to make a transaction and she collected the money sometimes and then she would return the money to artnouveau less her commission although we found ra bolden a credible witness we cannot simply defer to her understanding neither of the sources upon which that understanding was allegedly predicated renders it persuasive ms na’s return identified her occupation as real_estate sales the appended schedule c reported her p rincipal business or profession as o ffices of real_estate agents brokers mr chyun not ms na prepared these documents on cross-examination mr chyun affirmed that schedule c says what it says but respondent’s counsel did not ask him to vouch for its accuracy or to describe ms na’s real_estate activities in any greater detail indeed no other testimony or documentary_evidence established ms na’s credentials or what she actually did at artnouveau one may reasonably infer from the record that artnouveau was a real_estate agency but ms na could have been a secretary there as easily as a real_estate agent to the extent that ra bolden’s conclusion rests upon her initial interview with ms na we can accord little weight to a factual conclusion arrived at through dialogue with a person of such limited english-language proficiency as ms na ra bolden did not explain whether ms na had expressly described her duties at artnouveau she did not state whether she had specifically asked ms na about her activities during as opposed to the time of the audit and she did not elaborate on the types of clients or investors ms na allegedly secured or the types of transactions in which she encouraged them to engage absent any specifics similarly the parties stipulated that ms na’s schedule c business is real_estate sales although during her opening statement respondent’s counsel admitted ignorance as to ms na’s role at artnouveau respondent’s counsel did not cross- examine ms na about her job duties about the basis for ra bolden’s understanding or about what otherwise transpired during the interview we find ra bolden’s testimony concerning ms na’s real_estate activities to be of limited value in any event even assuming that ms na worked for artnouveau as a real_estate agent or broker and earned commissions in she would not necessarily have received additional income from this activity beyond that reported on her schedule c at most respondent demonstrated a plausible source for the unreported deposits but offered no evidence linking the deposits to that source although this showing sufficed to satisfy respondent’s threshold burden and to place the burden_of_proof squarely on ms na see supra pp we do not find it highly probative when considered alongside other evidence moreover we note that according to mr chyun ms na reported income of no more than dollar_figure for prior years and the record discloses no plausible explanation for the dramatic increase in earned_income respondent determined for c the outcome we decide this deficiency case on the preponderance_of_the_evidence see 138_tc_382 weighing the evidence in unreported income cases such as this one we and the court_of_appeals for the ninth circuit have generally found against the taxpayer when the evidence offered consists principally of the taxpayer’s own testimony and that testimony is either vague and improbable or uncorroborated by other evidence see eg delaney v commissioner f 2d pincite where taxpayers’ case consisted solely of taxpayer husband’s testimony that assets allegedly representing unreported income were purchased with posttax or tax-free_income holding that tax_court could properly reject testimony as vague and implausible 440_f2d_688 9th cir where taxpayer’s evidence consisted of her own testimony and that of her accountant both highly general and summary in nature holding that tax_court properly rejected the testimony aff’g tcmemo_1969_159 94_tc_654 where taxpayer’s evidence consisted of her own incredible testimony and the contradictory and somewhat irrelevant testimony of a witness rejecting the testimony on the other hand a taxpayer in an unreported income case need not corroborate his own testimony to satisfy his burden_of_proof 431_f2d_1222 9th cir where the only evidence in the record concerning a disputed factual issue was the testimony of two witnesses for the taxpayer observing that t he tax_court is not free to ignore the uncontroverted testimony but need not necessarily accept the uncontroverted testimony of the taxpayer where such testimony was almost wholly conclusory aff’g tcmemo_1968_257 respondent asserts that ms na’s testimony was incredible and contends that ms na offered no evidence beyond that testimony to prove she received the unreported deposits to her hanmi bank accounts as an informal agent or trustee or acted as a mere conduit for the funds if that were true we would not be obliged to accept ms na’s testimony as evidence probative of her theory e g geiger v commissioner f 2d pincite yet the record here does not support respondent’s assertion we found ms na’s testimony remarkable but not incredible and crucially other evidence in the record corroborates it mr chyun credibly testified to ms na’s history of reporting no more than dollar_figure of income he also testified to a conversation with ms na occurring at the time of the events concerned in which she provided the same explanation for her gambling winnings as the one she offered at trial exhibit 16-p elaborates in detail on ms na’s general testimony concerning her payments and withdrawals on mr choi’s behalf of course income is at issue here not deductions exhibit 16-p does not identify specific deposits that ms na claims she received or accepted as a mere conduit for mr choi a conduit transaction involves two steps a payment by the payor to the intermediary and a payment by the intermediary to the payee ms na has offered evidence concerning only the second step critically however her bank records reveal a striking pattern of matching deposits and withdrawals consistent with her story for example ms na contends that she paid back to artmonde dollar_figure in the form of two checks a dollar_figure check payable to artmonde and a dollar_figure check payable to cash for wire see mr chyun testified on ms na’s behalf not respondent’s and her prior out-of-court statement was presumably offered for the truth of the matter asserted although during her testimony ms na denied gambling with mr choi and respondent’s counsel challenged the credibility of that denial ms na testified after mr chyun so her prior statement could not have been offered to rehabilitate her after respondent’s counsel’s attempted impeachment hence ms na’s prior statement as recounted by mr choi was hearsay see fed r evid c d b however respondent’s counsel did not object to the statement’s admission and had a full and fair opportunity to cross-examine both mr chyun and ms na concerning it supra p artmonde cashed the dollar_figure check on date two days after ms na deposited a dollar_figure check from artnouveau the dollar_figure cash for wire check was cashed on date days after ms na received a dollar_figure wire transfer from mr choi on the other side of the scales the letter mr qua drafted for ms na is of little probative value given mr chyun’s testimony that artnouveau and mr choi had their own bank accounts does not mean that they did not also use ms na’s moreover mr choi may have had a motive to use ms na’s accounts before trial at the calendar call ms na asserted that mr choi was not a u_s_person respondent unsuccessfully attempted to introduce evidence to this effect so we assume that respondent agrees no evidence on this point was admitted but if mr choi were a nonresident_alien he could potentially evade u s tax by funneling payments received from third parties and or between himself and his companies through ms na’s accounts such an intent would be consistent with mr choi’s use of ms na’s social_security_number to obtain player’s cards at casinos finally ra bolden’s testimony at most proves that ms na worked on commission as a real_estate broker but as explained supra pp we have good reason to doubt that this activity would produce income in the amount alleged by respondent finally no evidence in the record reflects that ms na derived any benefit from the funds she alleges she received held and disbursed for mr choi for example ms na testified that the checks she wrote to various jewelers and for other expensive items were for mr choi’s shopping from the letter drafted by mr qua and ms na’s correction of it we infer that ms na may have used cash withdrawn from her accounts to pay her own traveling expenses when she accompanied mr choi on his gambling forays given that she apparently viewed her role as mr choi’s casino translator as an employment duty however any benefit she realized was at best incidental see eg pierson v commissioner tcmemo_1976_281 35_tcm_1256 excluding from income kickback funds received as an intermediary in a public corruption scheme notwithstanding that the taxpayer derived incidental benefit from enjoyment of his enhanced political status we conclude that evidence supporting ms na’s theory constitutes a preponderance_of_the_evidence in the record indeed respondent offered no directly contrary evidence in 64_tc_651 aff’d 566_f2d_2 6th cir the taxpayer explained bank_deposits in excess of reported income as resulting from his cashing of checks for and making loans to other persons and from check kiting we deemed him not an altogether forthright witness id nevertheless because two other witnesses each partially corroborated his testimony and because scrutiny of his account records revealed a pattern of deposits and check payments consistent with check kiting we excluded from income any deposit that might based on the available evidence represent the proceeds of a kited check id pincite we think the quantum of evidence presented by ms na analogous to that presented in estate of mason ms na was a forthright witness one other witness partially corroborated her testimony and analysis of her account records reveals a marked pattern consistent with her explanation accordingly we will exclude from her income unreported deposits that taking into account the available evidence represent funds she received as a mere conduit or informal agent or trustee for mr choi see ford dealers adver fund inc v commissioner t c pincite computing unreported income respondent determined unreported income of dollar_figure ms na attempted to show that she served as a conduit for payments totaling dollar_figure in ms na offered no evidence or argument concerning the remaining dollar_figure we will make one addition and impose two reductions to the amount for which she did present evidence beginning with the reductions first one of the payments identified in exhibit 16-p a dollar_figure direct debit to t-mobile was made in date and thus cannot have been made as a conduit for funds deposited in see supra note hence we will subtract this amount second another item identified in exhibit 16-p is not a payment but a deposit ms na included the dollar_figure check from newkoa llc that she deposited into account on date among the items paid back to mr choi from that account ms na did testify that she had received this deposit on mr choi’s behalf and remitted the funds to him but she has not identified and her bank records do not disclose a corresponding outbound payment see supra note we thus can only speculate as to whether ms na paid back this dollar_figure deposit separately from the conduit payments she identified on exhibit 16-p or this dollar_figure was included within the payments identified on exhibit 16-p to assume the former could result in double-counting of the dollar_figure conduit flow and a consequent windfall to ms na to assume the latter could result in taxing ms na on dollar_figure of income that was not hers because ms na bears the burden_of_proof we will construe the deficiency in the evidence concerning this dollar_figure deposit against her and subtract it from the total amount of conduit payments she computed we now turn to the addition to ms na’s computed amount the monthly statements for account reflect that during ms na paid a total of dollar_figure to mercedes benz ms na did not identify these debits as conduit payments in exhibit 16-p however after respondent’s counsel highlighted these payments in her opening statement ms na testified that was a payment i made for him he needs a car i made his car payment not mine given that ms na tried her case pro_se and prepared exhibit 16-p in haste see supra note we give little weight to her omission of the mercedes benz payments from that exhibit in view of her emphatic unequivocal and uncontroverted testimony that the mercedes respondent’s counsel referenced was not hers on the basis of that testimony we hold that the unreported deposits corresponding to these payments were not income to ms na and we will add dollar_figure to her computation of conduit payments in addition to these three modifications to ms na’s computation of nonincome we will make three reductions to respondent’s computation of income in computing ms na’s taxable_income on the basis of her bank_deposits analysis ra bolden included as income the face amounts of three checks that never cleared ms na’s accounts see supra p given that ms na never actually received these funds she could not have had complete dominion over them see commissioner v glenshaw glass co u s pincite and they do not represent income to her we will thus overrule respondent’s determination of unreported income to the extent of the sum of those three payments dollar_figure accordingly we hold that ms na has established by a preponderance_of_the_evidence that she received dollar_figure during as a conduit for mr choi we further hold that she must include dollar_figure in income and we sustain respondent’s determination to that extent iii self-employment_tax sec_1401 imposes a tax in addition to income_tax on the self- employment income of every individual sec_1402 defines self- employment income as the net_earnings_from_self-employment in excess of the social_security contribution_and_benefit_base less any wages received during the tax_year in turn net_earnings_from_self-employment means the net_income derived by an individual from any trade_or_business carried on by such individual sec_1402 respondent determined that ms na earned additional income from the conduct of a real_estate sales business on brief ms na contends that she earned no income from real_estate sales during worked only as a secretary and held funds as a bailee for mr choi she failed to prove her bailee theory with respect to dollar_figure of alleged income and the nature of her work at artnouveau is irrelevant to whether she earned the dollar_figure as compensation_for that work respondent’s determination is entitled to the presumption of correctness and absent evidence of another plausible source for this additional dollar_figure of income we find that it constitutes net_earnings_from_self-employment and is subject_to self-employment taxdollar_figure some evidence in the record suggests that ms na might properly have been classified as an employee of artnouveau in which case she would not be subject_to self-employment_tax instead her employer would be obliged to withhold her share of tax due under the federal_insurance_contributions_act fica see sec_3102 for fica purposes whether a worker qualifies as an employee is generally determined under the common_law rules see sec_3121 the courts have considered several factors in determining the existence of the employer-employee relationship among those factors are the right to control the details of the work furnishing of tools and the work place withholding of taxes workmen’s compensation and unemployment insurance funds right to discharge and permanency of the relationship 862_f2d_751 9th cir aff’g 89_tc_225 we accord the first of these factors right to control the most weight see 57_f3d_722 9th cir on one hand ms na testified that mr choi established her working hours and that she made deposits and withdrawals and wrote checks from her accounts on mr choi’s instructions these facts support the first factor she further testified that she performed services on artnouveau’s premises which supports the second factor on the other hand the record affords no information concerning what services ms na performed for artnouveau while in her workplace she wrote cashed and deposited checks for mr choi but she has never suggested that these activities comprised the sum total of her job or that she was being paid for them the court lacks sufficient evidence to determine what continued iv accuracy-related_penalty respondent determined a sec_6662 accuracy-related_penalty of dollar_figure on the basis of in the alternative negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 see sec_7491 once respondent has met this burden of production the burden will shift to petitioner to prove an affirmative defense or that she is otherwise not liable for the penalty see higbee v commissioner t c pincite continued duties ms na performed to earn the additional income at issue in this case and we thus cannot ascertain to what degree mr choi controlled her performance further we have no facts concerning the tools she employed other than bank accounts that she herself supplied or the permanency of her work the record suggests that neither artnouveau nor mr choi withheld income or fica_taxes from the remuneration paid to ms na in short the limited facts before us are a mixed bag ms na did not dispute her employment classification in her petition at trial or on brief and the evidence before us does not suffice to overcome the presumption in favor of respondent a petitioner’s liability sec_6662 and b provides for imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed on or after date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 the notice_of_deficiency does not explain what property’s value or adjusted_basis respondent believes ms na misstated respondent did not discuss this determination at trial and has not addressed it on brief as the court can find no basis for this determination in the record we find ms na not liable for the substantial_valuation_misstatement penalty sec_6662 and b and provides for imposition of a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax as to an individual is an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 whether a substantial_understatement exists and if so in what amount will depend upon the recalculation of ms na’s tax_liability in view of this opinion we leave this calculation to the parties under rule regardless of whether ms na is liable for the substantial_understatement_penalty however ms na is liable for the negligence penaltydollar_figure on that score respondent contends that ms na failed to maintain adequate books_and_records ms na did not maintain contemporaneous_records of the funds she received and paid out on mr choi’s behalf she did not establish a formal trust relationship or advise hanmi bank that she was using the accounts as in any event ms na will be liable for only a penalty as the accuracy-related_penalties do not stack see sec_1_6662-2 income_tax regs trust accounts she commingled her own funds with mr choi’s in the accounts compounding the uncertainty created by her inadequate recordkeeping we concluded that ms na’s attempt at reconstructing records together with her testimony sufficed to carry her burden_of_proof in the absence of any contrary evidence but a reasonable and ordinarily prudent person would have contemporaneously documented the nature of the cashflows as well as her status as a mere agent conduit or trustee including in the latter case the identity of the trust_beneficiary or beneficiaries ms na took none of these steps we conclude that respondent has satisfied his burden of production as to the negligence_penalty see sec_1_6662-3 income_tax regs b petitioner’s defense sec_6664 provides a defense to the sec_6662 penalties with respect to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id in her posttrial briefs ms na asserts without elaboration that she had a reasonable basis for not reporting as income funds that she temporarily held for and returned to mr choi while that assertion may well be accurate it sheds no light on whether ms na had reasonable_cause for her failure to report as income the additional deposits to her accounts beyond the amounts we have held she received as a conduit for mr choi as to dollar_figure of her unreported deposits ms na offered no argument or evidence that these constituted conduit payments as to another dollar_figure ms na failed to establish that she received and paid out these deposits on mr choi’s behalf she maintained no contemporaneous_records of the conduit payments she received and she offered no testimony or other evidence concerning her efforts to ascertain her proper tax_liability ms na has not explained the legal theory underlying her reasonable_cause claim on brief nor has she pointed to any specific factual support for it in the ms na did not raise this affirmative defense or plead any of the relevant facts in her petition ordinarily an affirmative defense not pleaded is deemed to be waived gustafson v commissioner 97_tc_85 because respondent has not objected however and because both parties address the defense in their briefs we will treat it as an issue tried by implied consent of the parties under rule b a taxpayer may establish a sec_6664 reasonable_cause defense by showing that he or she relied reasonably and in good_faith on a third party’s advice in taking the disputed tax position see sec_1_6664-4 income_tax regs see continued record even if we construe her claim as an assertion that she believed all funds she deposited during in excess of her reported gross_income belonged to mr choi we have virtually no evidentiary basis on which to evaluate the reasonableness of that belief the evidence we do have suggests that belief was not reasonable given that ms na failed to maintain contemporaneous_records of which deposits were conduit payments and which were her own she apparently had no factual basis upon which to distinguish among them in computing her income at yearend as ms na bears the burden_of_proof with regard to her affirmative defense the court will not speculate as to the specifics of her theory or continued also 115_tc_43 holding that for a taxpayer to rely reasonably upon advice the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment aff’d 299_f3d_221 3d cir 425_f3d_1203 n 9th cir quoting three-prong test in neonatology assocs with approval aff’g 121_tc_89 supplemented by tcmemo_2004_43 although ms na did rely upon mr chyun--who as an experienced c p a was a competent professional with sufficient expertise to justify reliance--to prepare her income_tax returns she has not alleged reliance upon his advice as a basis for her reasonable_cause defense even if she had however ms na offered no evidence that she ever discussed her bank_deposits with mr chyun or that she received and relied upon advice from him as to the deposits’ character before she filed her tax_return hence the record does not support a finding of reasonable reliance infer facts not in evidence we instead conclude that she has not carried her burden with respect to the reasonable_cause defense accordingly we hold that ms na is liable for the sec_6662 and b negligence_penalty with respect to the portion of the underpayment attributable to her failure to report dollar_figure of income the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule appendix a account deposits by payor record citation pay date payor transfer type amount in 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite account account account account account account account total check check check wire wire wire angie h in dollar_figure loan check angie h in check angie h in dollar_figure cash check angie h in check total artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau check check check check check check check check check check check check check check check check check check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 10-j pincite artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau total cash cash cash cash cash cash cash cash cash cash cash cash cash total check check check check check check check check check check check check check check check check check check check check check check check check check check cash cash cash cash cash cash cash cash cash cash cash cash cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite 8-j pincite chul shelly kim chul shelly kim chul shelly kim total doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi total eric mihwa mekus total jk ww enterprise total koram consulting total lee gi cheol total newkoa llc total pixma total sunmin kim sunmin kim total check check check check check check check check check check check check check check check check wire check check check check 8-j pincite 8-j pincite unknown unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 8-j pincite 8-j pincite 8-j pincite unknown unknown unknown unknown total 8-j pincite voyager insurance total check grand total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix b account deposits by payor record citation pay date payor transfer type amount in 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite account account account account account account total angie h in angie h in total artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau total check check check check wire wire check check check check check check check check check check check check check check check check check check check check check check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite cash cash cash cash cash cash cash cash cash total 11-j pincite chase auto total 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite 11-j pincite doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi doo young choi total hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank hanmi bank total 11-j pincite 16-p pincite 11-j pincite 16-p pincite prima escrow prima escrow total cash cash cash cash cash cash cash cash cash check check check wire check check check check check interest interest interest interest interest interest interest interest interest interest interest interest check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 11-j pincite 11-j pincite saehan bank saehan bank total cashier ck cashier ck grand total dollar_figure dollar_figure dollar_figure dollar_figure appendix c account debits by payee record citation pay date payee transfer amount out 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 8-j pincite 8-j pincite 16-p pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite 8-j pincite 9-j pincite account account account account account total angie in total artnouveau artnouveau artnouveau artnouveau artnouveau artnouveau total 8-j pincite 9-j pincite belle collection total 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 12-j pincite 16-p pincite blank blank blank blank blank blank blank blank total cash type check check check wire wire check check check check check check check check check check check check check check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite cash cash cash cash 8-j pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite total chase epay chase auto chase epay chase epay total check check check check direct debit direct debit direct debit direct debit 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite computer on-site svc computer on-site svc computer on-site svc computer on-site svc total check check check check 8-j pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite credit card credit card credit card credit card credit card credit card credit card credit card credit card total deluxe check total direct debit direct debit direct debit direct debit direct debit direct debit direct debit direct debit direct debit direct debit 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite downtown motors check total doo young choi doo young choi check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure doo young choi doo young choi doo young choi check check check total eun mi kwon check total gui gui gu gu check 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite total hampshire place apt eq hampshire pl eq hampshire pl eq hampshire pl eq hampshire pl eq hampshire pl eq hampshire pl total check direct debit check check direct debit check direct debit 8-j pincite 9-j pincite 16-p pincite han som check total 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite hanmi bank hanmi bank 8-j pincite 16-p pincite total helio total 8-j pincite 9-j pincite 16-p pincite int'l watches total check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite joon ha kim total check la dep't water power check total media master total check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 9-j pincite mega diamonds cash check dollar_figure 16-p pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite total mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease mercedes lease total check check check check direct debit check check direct debit direct debit direct debit check 8-j pincite 9-j pincite 16-p pincite onyx diamonds check 8-j pincite 16-p pincite 8-j pincite 16-p pincite total oscar cervantes total pitney bowes total 8-j pincite 9-j pincite 16-p pincite 8-j pincite 9-j pincite 16-p pincite saade diamonds saade diamonds total check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 16-p pincite safeco insurance total direct debit 8-j pincite 16-p pincite 8-j pincite 16-p pincite south coast helicopters total check standard parking total check 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite t-mobile t-mobile t-mobile t-mobile t-mobile t-mobile total unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown direct debit direct debit direct debit direct debit check check check check check check check check check check check check check check check check check check check check check check check check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite 8-j pincite unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown unknown total check check check check check check check check check check check check check check check check check check check check check check check check check 8-j pincite 16-p pincite 8-j pincite 16-p pincite 8-j pincite 8-j pincite verizon wireless verizon wireless verizon wireless verizon wireless total grand total direct debit check direct debit direct debit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix d account debits by payee record citation pay date payee transfer amount out 11-j pincite 12-j pincite 11-j pincite 12-j pincite 11-j pincite 12-j pincite 11-j pincite 11-j pincite 11-j pincite account account account account account account total type check check check wire wire wire 11-j pincite 12-j pincite 16-p pincite artmonde llc check 11-j pincite 12-j pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite total artnouveau total cash cash cash cash for wire cash cash cash for wire cash cash cash total check check check check check check check check w d w d w d dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 11-j pincite 11-j pincite 11-j pincite 16-p pincite 11-j pincite 11-j pincite 11-j pincite 16-p pincite 11-j pincite 11-j pincite 11-j pincite chase auto total credit card credit card credit card credit card credit card credit card credit card credit card total 11-j pincite 12-j pincite 16-p pincite 11-j pincite 12-j pincite 16-p pincite doo young choi doo young choi total check direct debit direct debit direct debit direct debit direct debit direct debit direct debit direct debit check check 11-j pincite 12-j pincite 16-p pincite hanmi bank check total 11-j pincite 12-j pincite 16-p pincite hyo sang kim total 11-j pincite 12-j pincite 16-p pincite kwang ja yoo total wire wire 11-j pincite 12-j pincite 16-p pincite richard suh check 11-j pincite 11-j pincite 11-j pincite 11-j pincite total unknown unknown unknown unknown total check check check check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 11-j pincite 12-j pincite 16-p pincite young ran lee wire total grand total dollar_figure dollar_figure dollar_figure
